Citation Nr: 0712067	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-16 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a higher amount of apportionment of VA 
disability compensation to the veteran's child.  


REPRESENTATION

Veteran represented by:  Nebraska Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1973 to November 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a special apportionment decision, dated in June 
2004, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  In the decision, the RO 
granted apportionment of the veteran's VA disability 
compensation in the monthly amount of $100 to his dependent 
child, RJ, payable to his ex-spouse as custodian.  The 
veteran has appealed the amount of the apportionment.  

The RO developed the claim as a simultaneously contested 
claim and the appropriate due process requirements for such a 
claim of been complied with. 38 U.S.C.A. § 7105A; 38 C.F.R. 
§§ 19.100-102, 20.500-504.

Copies of the statement of the case, dated in April 2005, the 
supplemental statement of the case, dated in November 2006, 
and the letter, certifying the veteran's appeal to the Board, 
dated in January 2007 were sent to the veteran's accredited 
representative, the Nebraska Department of Veterans' Affairs, 
which has not furnished a response. 

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

REMAND 

Under 38 U.S.C.A. § 5307, if a veteran's child is not in his 
custody, all or any part of the compensation payable on 
account of the veteran may be apportioned as may be 
prescribed by the Secretary.  



VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid if the veteran's child 
is not residing with him and he is not reasonably discharging 
his responsibility for the child's support.  
38 C.F.R. § 3.450.  

The second type of apportionment is a "special" 
apportionment which may be paid without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, compensation may be apportioned between the veteran 
and his dependent on the basis of the facts of the individual 
case as long as it does not cause undue hardship to the other 
persons in interest.  38 C.F.R. § 3.451.  

In this case, the apparent basis for the apportionment was 
under the general provisions of 38 C.F.R. § 3.450, that is, 
the veteran's child was not residing with him, and the 
veteran was not discharging his responsibility for the 
child's support.  The veteran's ex-spouse has indicated that 
the veteran is obligated to make monthly payments for the 
support of their child, but that he was in arrears as to such 
payments.  

There is no documentation of court-ordered child support 
payments, or evidence of nonsupport, or evidence of hardship 
to the parties in interest. 

As the record is insufficient to decide the claim, it is 
REMANDED for the following action:

1. Ask the veteran for a copy of the RJ's 
birth certificate, a copy of his divorce 
degree from RJ's mother, and any court 
document pertaining to court-ordered child 
support payments, including any arrearage. 

2. After the above development is 
completed, adjudicate the claim, applying 
38 C.F.R. §§ 3.450, 3.451.  If the benefit 
sought remains denied, furnish the veteran 
a supplemental statement of the case and 
return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).




 Department of Veterans Affairs


